



FIRST AMENDMENT
TO
INTEGER HOLDINGS CORPORATION 2016 STOCK INCENTIVE PLAN


This First Amendment (“First Amendment”) to the Integer Holdings Corporation
2016 Stock Incentive Plan (the “Plan”) is made effective October 18, 2016 by
action of the Board of Directors of Integer Holdings Corporation (the
“Company”).
WHEREAS, the Board of Directors, on recommendation of the Compensation
Committee, has determined that this First Amendment is in the best interests of
participants in the Plan and the Company;
THEREFORE, the Plan is amended as follows:
1.     Section 6(b) of the Plan is amended to read in its entirety as follows:
b.    Special Vesting and Exercisability Provisions
Unless otherwise provided in any Award Agreement:
(1)
If a Participant’s service with the Company terminates on account of such
Participant’s death, Disability or Retirement, any outstanding Incentive Awards
held by such Participant that vest or become exercisable based upon the passage
of time, shall become fully and immediately vested and exercisable, to the
extent not previously vested or exercisable;

(2)
If a Participant’s service with the Company terminates on account of such
Participant’s death or Disability, any outstanding Incentive Awards held by such
Participant that vest or become exercisable based upon the attainment of
Performance Goals shall become immediately vested and exercisable at the target
performance level applicable to such Incentive Awards, to the extent not
previously vested or exercisable;

(3)
If a Participant’s service with the Company terminates on account of the
Participant’s Retirement, a portion of any outstanding Incentive Award(s) held
by such Participant that vests or becomes exercisable based upon the attainment
of Performance Goals and that is not vested or exercisable at the time of the
Participant’s Retirement (the Pro-Rata Performance Portion”) will not expire or
be forfeited solely by reason of the Participant’s Retirement, but will remain
outstanding and continue to be eligible for vesting and exercisability based
upon the attainment of the Performance Goals set forth in the applicable Award
Agreement. The “Pro-Rata Performance Portion” for each Option, SAR, Restricted
Stock, or Restricted Stock Units award underlying an Incentive Award and that
vests or becomes exercisable as a result of the attainment of Performance








--------------------------------------------------------------------------------





Goals is determined by multiplying each such award by a fraction, (i) the
numerator of which is the number of full and partial calendar months that have
elapsed from the beginning of the applicable Performance Period to the date of
the Participant’s Retirement, and (ii) the denominator of which is the total
number of calendar months during the applicable Performance Period;
(4)
If a Participant’s service with the Company terminates on account of Retirement,
all outstanding Options and SARs underlying an Incentive Award granted to such
Participant, to the extent that they were exercisable at the time of the
Participant’s Retirement (including by reason of this Section 6(b)), will remain
exercisable until the earlier of (i) the third (3rd) anniversary of the
Participant’s Retirement, or (ii) the expiration of the term set forth in the
applicable Award Agreement; and

(5)
If a Participant’s service with the Company terminates on account of the
Participant’s involuntary termination by the Company without Cause, the Pro-Rata
Performance Portion of an award (determined in accordance with Subsection
(b)(3)) that was awarded as part of an Incentive Award more than one year prior
to the Participant’s termination will not expire or be forfeited solely by
reason of the Participant’s involuntary termination by the Company without
Cause, but will remain outstanding and continue to be eligible for vesting
and/or exercisability based upon the attainment of the Performance Goals set
forth in the applicable Award Agreement.



2.    All capitalized terms used but not defined in this First Amendment but
defined in the Plan shall have the meanings given them therein.
3.    Except to the extent amended hereby, the terms and conditions of the Plan
and any Award Agreement remain in full force and effect, including, without
limitation, any term or condition providing that an Incentive Award shall not be
exercisable after the expiration of its term.







